Case 2:20-cv-01686-NJB-DPC Document18 Filed 08/28/20 Page 1 of 10

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF LOUISIANA

RUBEN PONCE, JR. * CIVIL ACTION
VERSUS * NO. 20-cv-1686
ok
INTERTEK USA, INC., OFFSHORE *
MARINE CONTRACTORS, INC., AND *
ARENA OFFSHORE, LLC * JURY DEMANDED

SIG IGI SIGS IO ISIC OGIO SISO IC ICICI ICICI GRICE ICI ICRI IG AIO ICR A I Ko
ANSWER TO PLAINTIFF’S ORIGINAL PETITION AND JURY DEMAND
NOW INTO COURT comes Defendant, INTERTEK USA, INC., (sometimes referred
to herein as “Defendant” or “INTERTEK”), who, in answer to Plaintiff’s Original Pegtion
and Jury Demand of RUBEN PONCE, JR. (sometimes referred to herein as “Plaintiff” or
“RUBEN?”), avers as follows:
FIRST DEFENSE
The claims of Plaintiff are prescribed.
SECOND DEFENSE
The Petition fails to state a cause of action or a right of action against INTERTEK.
THIRD DEFENSE
AND NOW, answering the specific allegations contained in the Petition, INTERTEK

avers as follows:
Case 2:20-cv-01686-NJB-DPC Document18 Filed 08/28/20 Page 2 of 10

PARTIES
1.1

The allegations of Paragraph 1.1 are denied for lack of sufficient information to justify
a belief therein.
1.2
INTERTEK is a corporation authorized to do business in Louisiana.
1.3
The allegations of Paragraph 1.3 are denied for lack of sufficient information to justify
a belief therein.
1.4
The allegations of Paragraph 1.4 are denied for lack of sufficient information to justify
a belief therein.
JURISDICTION AND VENUE
2.1
The allegations of Paragraph 2.1 are denied for lack of sufficient information to justify
a belief therein.
2.2
The allegations of Paragraph 2.2 are denied for lack of sufficient information to justify

a belief therein.
Case 2:20-cv-01686-NJB-DPC Document18 Filed 08/28/20 Page 3 of 10

FACTUAL BACKGROUND
3.1
The allegations of Paragraph 3.1 are denied as to INTERTEK; remaining allegations
are denied for lack of sufficient information to justify a belief therein.
3.2
The allegations of Paragraph 3.2 are denied as to INTERTEK; remaining allegations
are denied for lack of sufficient information to justify a belief therein.
3.3
The allegations of Paragraph 3.3 are denied as to INTERTEK; remaining allegations are
denied for lack of sufficient information to justify a belief therein.
FIRST CAUSE OF ACTION - NEGLIGENCE
Al
Paragraph 4.1 does not require an answer; however, if an answer be deemed necessary, the
allegations of Paragraph 4.1 are denied.
4.2
The allegations fo Paragraph 4.2 are denied as to INTERTEK; remaining allegations are
denied for lack of sufficient information to justify a belief therein.
SECOND CAUSE OF ACTION - GROSS NEGLIGENCE
5.1
Paragraph 5.1 does not require an answer; however, if an answer be deemed necessary, the

allegations of Paragraph 5.1 are denied.
Case 2:20-cv-01686-NJB-DPC Document18 Filed 08/28/20 Page 4 of 10

5.2
The allegations of Paragraph 5.2 are denied as to INTERTEK; remaining allegations are
denied for lack of sufficient information to justify a belief therein.
DAMAGES
6.1

The allegations of Paragraph 6.1 are denied for lack of sufficient information to justify

a belief therein
6.2

The allegations of Paragraph 6.2 are denied for lack of sufficient information to justify

a belief therein
6.3

The allegations of Paragraph 6.3 are denied.

AND NOW, IN FURTHER ANSWERING, INTERTEK hereby pleads the following
affirmative defenses in response to all allegations of Plaintiff’s Petition:
FOURTH DEFENSE
In the event, and solely in the event, that liability is found to exist on the part of a
person, firm, or corporation for whom INTERTEK is or may be responsible, all of which is
at all times specifically denied, INTERTEK avers that Plaintiff was guilty of comparative

fault constituting a proximate cause of the alleged accident in question, which acts of
Case 2:20-cv-01686-NJB-DPC Document18 Filed 08/28/20 Page 5 of 10

comparative fault consist of the following non-exclusive particulars:

a.

Failing to keep a proper lookout for his own safety;

Failing to exercise reasonable and prudent care under the circumstances then
existing;

Being inattentive to his physical surroundings;

Acting carelessly or recklessly under the circumstances;

Placing himself in a zone of danger;

Failing to take proper precautions for his own safety and/or well-being;
Failing to abide by safety rules, regulations and policies and/or procedures;
In general, in failing to do what he could have done and should have done to
avoid the incident; and

Other acts of negligence or fault that will be more fully shown at the trial of
this matter.

FIFTH DEFENSE

INTERTEK avers that the negligence of Plaintiff was a contributing or sole cause of

the alleged injuries, thus diminishing or barring Plaintiff’s recovery. Such negligence

includes, but is not limited to, failure to keep a proper watch, failure to exercise due care

under the circumstances, and all other negligent or wrongful acts or omissions that may be

discovered or proven in this matter.
Case 2:20-cv-01686-NJB-DPC Document18 Filed 08/28/20 Page 6 of 10

SIXTH DEFENSE
INTERTEK avers that if Plaintiff is entitled to recover from INTERTEK, which right
is expressly denied, Plaintiff’ s recovery is barred and/or reduced in proportion to the degrees
or percentage of fault attributable to Plaintiff and/or any other person or entity to whom or
to which a percentage of fault is attributed.
SEVENTH DEFENSE
INTERTEK avers that the alleged injuries, if any, were caused by acts or omissions
or conditions that are responsibilities of persons other that INTERTEK and for whom
INTERTEK had no legal responsibility or control and whose comparative fault is plead in
bar, diminution, or mitigation of any recovery by Plaintiff.
EIGHTH DEFENSE
INTERTEK avers that the alleged injuries and damages, if any, were caused by
superseding and intervening acts and/or negligence and/or strict liability of parties over
whom INTERTEK had no control and/or for whose actions INTERTEK is not liable.
NINTH DEFENSE
Plaintiff’s demands are barred by failure to mitigate, minimize, or abate damages or
by his failure to provide INTERTEK with adequate information about pre-existing medical

conditions.
Case 2:20-cv-01686-NJB-DPC Document18 Filed 08/28/20 Page 7 of 10

TENTH DEFENSE
INTERTEK avers that at all times relevant, INTERTEK complied with all applicable
laws, regulations and standards.
ELEVENTH DEFENSE
INTERTEK denies that it was liable to any extent as alleged in the Petition, and claim
exoneration form all liability for all losses, damages and injuries incurred by Plaintiff as a
result of the allegations contained in the Petition and for any other damages or claims that
exist or may arise, but have not been specifically pled.
TWELFTH DEFENSE
INTERTEK avers that Plaintiff has or may have received payment of medical
expenses and/or other benefits, including, but not limited to, under a policy or policies of
health, accident and/or hospitalization insurance, Medicare or Medicaid benefits and/or at
a charity hospital or other government hospital and/or Workers’ Compensation insurance,
and has subrogated his rights and claims to payment of said benefits and expenses to the
person, firm, corporation or entity issuing said policy or benefits and therefore has no right
of action against INTERTEK for any of the amounts so paid.
THIRTEENTH DEFENSE
INTERTEK specifically denies that the Plaintiff has a claim for punitive damages.
Said damages are unconstitutional and are prohibited under and violate the United States

Constitution, including but not limited to the provisions of the Eighth Amendment and
Case 2:20-cv-01686-NJB-DPC Document18 Filed 08/28/20 Page 8 of 10

Fourteenth Amendment to and/or Article 1, Section 10 of the United States Constitution.
FOURTEENTH DEFENSE
INTERTEK claims a credit or set-off for all amounts previously paid to Plaintiff
arising from in any way the incident described in the Petition.
FIFTEENTH DEFENSE
INTERTEK specifically pleads that plaintiff, plaintiff's co-employees, plaintiff's
supervisors, and plaintiff’ s employer were independent contractors of INTERTEK for whose
actions, inactions, negligence, or fault INTERTEK has no responsibility or liability.
SIXTEENTH DEFENSE
INTERTEK avers that if plaintiff was not an independent contractor, then plaintiff
was the employee, borrowed servant, and/or statutory employee of INTERTEK and any
cause of action in tort is barred by the applicable provisions of the Longshore and Harbor
Workers’ Compensation Act or the Louisiana State Workers’ Compensation Act.
SEVENTEENTH DEFENSE
In the further alternative, defendant avers that the Petition of the plaintiff is prohibited
and/or barred by the applicable provisions of the Longshore & Harbor Workers’
Compensation Act.
EIGHTEENTH DEFENSE

INTERTEK hereby demands trial by jury.
Case 2:20-cv-01686-NJB-DPC Document18 Filed 08/28/20 Page 9 of 10

NINETEENTH DEFENSE

INTERTEK reserves the right to supplement and amend its answer, as well as add or
alter affirmative defenses contained therein, as additional information is obtained through
discovery.

WHEREFORE, Defendant, INTERTEK USA, INC., respectfully prays that this Answer
be deemed good and sufficient, and that after all legal delays are had, there be judgment
herein in favor of INTERTEK USA, INC. and against Plaintiff, dismissing Plaintiff’s claims,
with prejudice and at Plaintiff’s cost, and for all general and equitable relief and for trial by
jury.

Respectfully submitted,
DAIGLE RAYBURN LLC
BY: /s/J. Daniel Rayburn, Jr.
SUSAN A. DAIGLE - #4459
J. DANIEL RAYBURN, JR. - #11404 (T.A.)
600 Jefferson Street, Suite 1200
P.O. Box 3667
Lafayette, Louisiana 70501-3667
Tel: (337) 234-7000
Fax: (337) 237-0344

ATTORNEYS FOR INTERTEK USA INC.
Case 2:20-cv-01686-NJB-DPC Document18 Filed 08/28/20 Page 10 of 10

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that the above and foregoing has this date been filed
electronically; that the Electronic Case Filing system will e-mail a Notice of Electronic Filing
to all counsel of record.
Lafayette, Louisiana, this 28th day of August, 2020.

/s/ J. Daniel Rayburn, Jr.
J. DANIEL RAYBURN, JR.

10
